Citation Nr: 1613983	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-04 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUE


1.  For the period prior to September 28, 2015, entitlement to a compensable evaluation for hypertension.

2.  For the period beginning on September 28, 2015, entitlement to an evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from October 1989 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2013, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further review.

Recently, a January 2016 rating decision awarded a higher, 10 percent rating for the Veteran's hypertension, effective September 28, 2015.  As this did not constitute a grant of the full benefit sought on appeal (e.g., 100 percent), this matter remains on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a neck condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See Correspondence, December 2012.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran's hypertension is currently assigned a noncompensable rating prior to September 28, 2015, and 10 percent thereafter.  The Veteran seeks increased ratings.  See Claim, May 2009.

In August 2013, the Board remanded the Veteran's claim because he indicated in his January 2010 substantive appeal that his hypertension had worsened since the last VA examination in July 2009.  The Veteran was subsequently afforded VA examinations in September 2013 and November 2015.  

However, after the November 2015 VA examination was performed, no Supplemental Statement of the Case (SSOC) was issued by the RO, albeit the Board acknowledges that a January 2016 rating decision was issued.  Therefore, under 38 C.F.R. § 19.37, this matter should be remanded so that a SSOC may be issued that includes a review of all of the evidence received since the issuance of the last SSOC in October 2013.

In addition, the Board notes that the January 2016 rating decision noted that the Veteran's VA treatment records from the El Paso VA medical center (VAMC) dated in November 2015, and from the Albuquerque VAMC dated from April 2015 to January 2016, had been reviewed.  None of these records, however, have been associated with the claims file.  Also, the Board notes that there is a gap in the Veteran's VA treatment records from the Dallas VAMC for the period between September 2013 and February 2015.  Also, the most recent VA treatment record from the Dallas VAMC is dated in May 2015, whereas the Veteran indicated in September 2015 that he may have received treatment for his hypertension (and/or a separate condition) at the Dallas VAMC in June 2015.  Therefore, on remand, all of the Veteran's VA treatment records from the El Paso VAMC dated since November 2015, from the Albuquerque VAMC dated since April 2015, and from the Dallas VAMC dated from September 2013 to present (as one new set), should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies of all of the Veteran's VA treatment records from the El Paso VAMC dated since November 2015, the Albuquerque VAMC dated since April 2015, and from the Dallas VAMC dated from September 2013 to present (as one new set).

2.  Then, readjudicate the Veteran's claim by issuing a Supplemental Statement of the Case (SSOC) - the SSOC should note that all of the VA treatment records associated with the claims file per this remand have been reviewed, including any such records received from the El Paso VAMC dated since November 2015, the Albuquerque VAMC dated since April 2015, and from the Dallas VAMC dated since September 2013.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

